Citation Nr: 1009781	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  94-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back pain with 
bilateral lumbosacral paraspinal spasm, range of motion 
deficit, and lower extremity weakness.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from various rating determinations of several 
Department of Veterans Affairs (VA) Regional Offices (ROs).

In an October 2005 rating determination, the Los Angeles RO 
denied an evaluation in excess of 50 percent for PTSD.  It 
also denied service connection for low back pain with lower 
extremity weakness.

In June 2007, the St. Louis, Missouri, RO denied entitlement 
to a TDIU.  The St. Louis RO retains local jurisdiction over 
the Veteran's claims.

The Veteran was scheduled for a Board hearing at the RO in 
September 2008.  He failed to appear for the hearing and has 
not reported good cause for his failure to appear nor has he 
asked that the hearing be rescheduled.  His hearing request 
is deemed withdrawn.

The issue of service connection for low back pain with 
bilateral lumbosacral paraspinal spasm, range of motion 
deficit, and lower extremity weakness is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective from July 6, 2004, the Veteran's PTSD results 
in nearly total occupational and social impairment.

2.  In view of the 100 percent schedular rating for PTSD 
granted in this decision, there is no longer a controversy on 
the question of the Veteran's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  Effective from the date of the Veteran's claim, July 6, 
2004, the criteria for a 100 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 , 
Diagnostic Code 9411 (2009).

2.  The question of whether the Veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
the PTSD appeal, and finding that the TDIU appeal is moot, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claims.



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Analysis

In a December 1994 RO rating decision, the Veteran was 
granted service connection for PTSD, with an evaluation of 10 
percent, effective February 23, 1994.  In a September 2002 RO 
rating decision, the Veteran's evaluation for PTSD was 
increased to 30 percent, effective April 10, 2001.  In a June 
2004 rating decision, the RO increased the evaluation for the 
Veteran's PTSD to 50 percent, effective November 10, 2003.  
The Veteran filed his most recent claim for an increased 
rating in July 2004, an in the October 2005 RO rating 
decision on appeal, the Veteran's 50 percent evaluation was 
continued.

In essence, the evidence shows that the Veteran's PTSD has 
been productive of symptoms that are listed in the 50 
percent, 70 percent, and 100 percent levels.  The symptoms 
themselves, however, are not the determinative factor; 
rather, it is the resulting social and occupational 
impairment that is paramount.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

During the current appeal period, the Veteran has reported 
during VA examinations and VA outpatient treatment, symptoms 
such as social isolation, auditory and visual hallucinations, 
homicidal and suicidal ideation; and inappropriate behavior 
in the form of irritability, agitation, anger, and verbal 
abuse.  

At the time of his most recent VA examination in April 2007, 
the Veteran reported concentration problems (claiming that he 
did not have a driver's license because he could not 
concentrate and consequently, flunked the examination four or 
five times); depression; nightmares; behavioral problems; 
intrusive thoughts; and audio/visual hallucinations.  The 
examiner also noted that the Veteran showed signs of 
irritability and anger when questioned about the in-service 
incident during which he was shot in the face.  

The Veteran also reported homicidal ideation, indicating that 
he sometimes thought about killing the man who shot him.  The 
Veteran also reported that he did not like being around 
people and that he could not hold a job.  However, he 
reported that he had a girlfriend whom he had been dating for 
2-3 months and he enjoyed spending time with her, and that he 
had a few associates.  

On mental status examination, the Veteran appeared somewhat 
guarded at times; he had no difficulty with the immediate 
recall task, but on the delayed recall task, he could not 
recall any of the three words he had been asked to remember.  
On the attention and calculation portion of the examination, 
he was unable to complete serial seven's or spell the word 
world backwards correctly.  A slowness of pace was also noted 
on the noted tasks.  The Veteran also had difficulty on the 
language portion of the examination.

The Board also notes that the majority of the Veteran's GAF 
scores have been between 50 or less, which is indicative of 
an inability to maintain employment or social relations.  
During VA outpatient treatment in November 2003, January 
2005, April 2006, January 2007, June 2007 and August 2007, 
the Veteran was assigned GAF scores of 50.  In April 2006, he 
also received a GAF score of 45.  On VA examination in April 
2007, the examiner diagnosed alcohol dependence, cocaine 
dependence in early partial remission, PTSD and personality 
disorder not otherwise specified, and assigned a GAF of 52.  
This GAF contemplates somewhat less severe symptomatology 
than the other GAFs, but the examiner provided an April 2009 
opinion opining essentially that the Veteran was 
unemployable, albeit due to the effects of substance abuse 
disorders rather than PTSD itself.  

On the other hand a February 2008 treatment record shows a 
GAF of 58 and an opinion that the Veteran was experiencing 
moderate disability.  This record, however, contains no 
information as to the Veteran's current occupational or 
social functioning.

As alluded to above, the evidence of record shows that the 
Veteran has been found to have severe occupational impairment 
due to his substance abuse issues, which renders him unable 
to work.  

During a VA examination in June 2002, the Veteran also 
reported being employed last as a security guard in the late 
80's or early 90's.  In a March 2004 statement, the Veteran 
stated that it was hard for him to keep a paying job because 
people said that they didn't feel comfortable around him at 
times.  In a December 2005 statement, the Veteran indicated 
that he was taking several medications for his psychiatric 
disability and that he found it impossible to obtain and hold 
any type of employment while taking them.  

VA outpatient treatment records show that in May 2006, the 
Veteran enrolled in a vocational rehabilitation training 
program and reported that upon discharge, he would be able to 
return to his employment with his friend who owned a 
limousine business.  However, in July 2006, the Veteran was 
discharged from the vocational rehabilitation program due to 
his failure to report since his enrollment in May 2006.  


On VA examination in April 2007, the Veteran again reported 
alcohol abuse.  The Veteran reported that he drank alcohol 
daily, until he relaxed, which could include up to a fifth of 
whiskey a day.  He also stated that he would double up on his 
medication to help him sleep.  The examiner also noted the 
Veteran's past history of drug abuse and indicated that the 
Veteran tested positive for cocaine in April 2006 during a 
urine test screen.  The examiner also noted that the Veteran 
had been hospitalized approximately seventeen times related 
to his substance abuse issues.  With regard to occupational 
functioning, the Veteran reported that he did security work 
while living in Los Angeles, but that he had been unemployed 
since 1992.  The examiner opined that the Veteran's problems 
with alcohol and cocaine dependence as well as his possible 
abuse of prescription medication were what were interfering 
with his ability to maintain gainful employment.  

In December 2008, the Board remanded the Veteran's claim for 
a VA opinion on the relationship between the Veteran's PTSTD 
and his substance abuse and the severity of his psychiatric 
disability attributable to service-connected conditions.

In the April 2009 addendum, the VA examiner noted the 
Veteran's report that his problems with PTSD were related to 
an in-service assault where he was shot in the face.  He also 
noted that the Veteran reported that he began using and 
abusing alcohol at the age of 12 or 13.  The Veteran reported 
that he began using crack cocaine in the early 1990's.  
Accordingly, the examiner concluded that the Veteran had a 
problem with substance abuse prior to the in-service 
shooting.  The examiner also noted that the Veteran had never 
expressed to him that he had used alcohol or drugs to manage 
symptoms of PTSD.  

The examiner then opined that it is at least as likely as not 
that the Veteran had used alcohol and/or substances to manage 
some problems associated with PTSD, but noted that he could 
not resolve the issue without resorting to mere speculation.  
The examiner also stated that the Veteran's unemployability 
was less likely than not caused by or the result of PTSD, but 
that the Veteran's alcohol and cocaine dependence, as well as 
his possible abuse of prescription medications was what 
interfered with his ability to maintain gainful employment.  
The examiner declined to distinguish the portion of the 
Veteran's disability that was attributable each diagnosis.

Although, the April 2009 VA examiner's is somewhat confusing, 
the opinion is essentially that some of the substance abuse 
was due to PTSD.  Compensation is payable for substance abuse 
disorders that are secondary to a service connected 
disability.  Allen v. Principi, 268 F.3d 1340 (Fed. Cir. 
2001).  The examiner's opinion was to the effect that it was 
at least as likely as not that some of the substance abuse 
disorders were secondary to the service connected PTSD.  The 
examiner was apparently unable to distinguish what part of 
the disability was attributable to each diagnosis and cause.  
Hence, the entire disability must be considered service 
connected.  Mittleider v. West, 11 Vet. App. 181 (1998).  

While some examiners have assessed the disability as less 
than total, these assessments appear to have been provided at 
times when the Veteran was unemployed and even found to be 
unemployable and when he was socially isolated.  The rating 
agency is tasked with providing an evaluation based on all 
the evidence of record that bears on social and occupational 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination.  
38 C.F.R. § 4.126 (2009).

Throughout the appeal period, the Veteran has been 
unemployed, and has been found to be unemployable.  He has 
also been socially isolated.  These symptoms approximate 
total social and occupational impairment.  

Given his inability to maintain employment, and his nearly 
total social impairment, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the disability most 
closely approximates the criteria for a 100 percent rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).


TDIU

TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

A TDIU; is for consideration where a Veteran's service 
connected disabilities are rated less than 100 percent.  
38 C.F.R. § 4.16.  When a 100 percent rating has been 
granted, it is not permissible to consider entitlement to 
TDIU.  Green v. West, 11 Vet. App. 472 (1998).  

The claim for TDIU arose at the same time or after the claim 
for increase for PTSD.  Hence there was no period prior to 
the grant of the 100 percent rating when a TDIU would be for 
consideration.  In light of the Board's decision set to grant 
a 100 percent rating for PTSD, the claim of entitlement to 
TDIU is moot.  Accordingly, the Veteran's claim for TDIU must 
be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 
426 (1994).



ORDER

Entitlement to a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD) is granted.

The issue of entitlement to TDIU is dismissed as moot. 


REMAND

In a December 2008 remand, the Board directed the agency of 
original jurisdiction (AOJ) to schedule the Veteran for an 
examination to determine the etiology of any current low back 
disorder, to include lower extremity weakness.  In a January 
2009 notice letter, the RO informed the Veteran that he would 
be contacted with information regarding an examination that 
they were scheduling for him.  In the most recent 
supplemental statement of the case (SSOC), received in 
September 2009, the RO indicated that the Veteran failed to 
report for his examination, which was scheduled for February 
2009, and denied the Veteran's claim for service connection 
for low back pain with bilateral lumbosacral paraspinal 
spasm, range of motion deficit, and lower extremity weakness.

The Veteran, through his representative, contends that did 
not appear for the February 2009 examination because he was 
not properly notified of the examination.  See February 2010 
Appellant's Post-Remand Brief.

The AOJ originally attempted to send the Veteran the most 
recent SSOC in August 2009; however, the letter was returned 
as undeliverable.  The address listed on the SSOC sent in 
August 2009 is the same address listed on the January 2009 
letter.  In October 2009 the Veteran's address was updated 
and mail was subsequently sent to him without being returned.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  A 
medical examination is necessary for the purpose of 
ascertaining the current level of severity of the Veteran's 
back disability.  The Veteran is hereby notified that it is 
his responsibility to report for any scheduled examination 
and to cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder, to 
include lower extremity weakness.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
questions: Is it at least as likely as not 
(50 percent probability or greater) that 
any low back disorder, to include lower 
extremity weakness, if found, is related 
to the Veteran's period of active service?  
If not, is it at least as likely as not 
that the Veteran's service- connected 
gunshot wound with bullet wedged against 
the cervical spine at C2 caused or 
aggravated (permanently worsened) any 
current low back disorder, to include 
lower extremity weakness?  The examiner 
should provide rationales for these 
opinions.

If the examiner answers either of the 
above questions in the affirmative, he 
should opine as to whether then service- 
connected low back disorder, together with 
the other service-connected disorders 
would preclude the Veteran from 
maintaining employment for which he is 
otherwise qualified.

The examiner should provide a rationale 
for all opinions that takes into 
consideration the Veteran's reports of his 
history and symptoms.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


